Citation Nr: 0618543	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-40 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

In April 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Social Security Administration has determined that the 
veteran is disabled for purposes of disability insurance 
benefits.  


CONCLUSION OF LAW

Subject to confirmation of income eligibility, entitlement to 
nonservice-connected disability pension benefits is 
established.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.3, 3.340, 3.342 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development. VA promulgated regulations that 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

Review of the claims folder reveals compliance with the VCAA 
notice and assistance requirements sufficient to adjudicate 
the appeal.  The RO issued the veteran a letter in February 
2004 that satisfies the notice requirements of the VCAA.  
Nevertheless, to the extent that there is any defect in 
notice or assistance, the Board emphasizes that given the 
completely favorable disposition of the appeal, any error is 
harmless and there is no prejudice to the appellant.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis

Subject to income limitations, pension is available to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his own willful misconduct.  38 U.S.C.A. § 1521(a) (West 
2002); 38 C.F.R. § 3.342(a) (2005).  Total disability is 
present for any impairment of the mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1) (2005).  A disability is permanent if the 
impairment is reasonable certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

In this case, the record reveals that the appellant has the 
requisite wartime service to be eligible for pension 
benefits.  In addition, the record currently shows that the 
appellant is unemployed.  The Board will assume, on the basis 
of this evidence, that the veteran meets the basic income 
eligibility requirements, subject to further verification.  
The remaining question is whether the appellant is 
permanently and totally disabled.  

Prior to the pendency of this appeal, 38 C.F.R. § 3.3, 
governing entitlement to improved pension, was amended.  See 
68 Fed. Reg. 111, 34539-34543 (June 10, 2003).  Pertinent to 
the case at hand, a veteran may now be found to be 
permanently and totally disabled for pension purposes if he 
is determined to be disabled by the Commissioner of Social 
Security.  See 38 C.F.R. § 3.3(3)(vi)(B)(2) (in effect as of 
September 17, 2001).

At the April 2006 Board hearing, the veteran submitted a 
December 2005 determination from the Social Security 
Administration (SSA) finding the veteran disabled for purpose 
of disability insurance benefits since June 2, 2002.  The 
determination also found that the veteran had not engaged in 
any substantial gainful activity since the disability onset 
date.  "Severe" impairments as noted by SSA in the decision 
included major depression with psychotic episodes, chronic 
back, knee, and ankle disorders manifested by pain, and 
history of polysubstance abuse.  Furthermore, drug addiction 
and alcoholism were not found by SSA to be contributing 
factors material to the determination of disability.

The SSA determination is in fact consistent with results of a 
VA examination performed in March 2004.  Results from this 
examination show that the veteran has major depression with 
psychomotor retardation and neurovegetative symptoms.  The 
examiner noted that the veteran also had a psychotic 
disorder.  He found that the veteran's symptoms had persisted 
since being off alcohol and drugs, and alcohol and substance 
abuse was not a factor in his current condition considering 
his abstinence from such substances since 2003.  The examiner 
opined that the veteran's depression and psychotic features 
interfered with his occupational functioning and he was 
unable to go to work.  The veteran also underwent a VA 
general examination in March 2004 and was diagnosed as having 
bilateral hand and lower extremity swelling, no diagnosis 
established; recurrent low back, bilateral hip, and bilateral 
knee pain, no diagnosis established; and morbid obesity.

Pursuant to amended law and regulation noted above, the 
veteran is considered to be permanently and totally disabled 
for purposes of nonservice-connected disability pension.  
Therefore, subject to the law and regulations governing the 
actual payment of pension benefits, the Board finds that the 
evidence supports a permanent and total disability rating for 
nonservice-connected disability pension purposes.  
38 U.S.C.A. § 5107(b).  The appeal is granted.  


ORDER

Subject to the law and regulations governing the actual 
payment of pension benefits, entitlement to nonservice-
connected disability pension benefits is granted.  


REMAND

Regarding the veteran's claim for entitlement to service 
connection for depression, the claims file contains a social 
security disability decision dated in December 2005 that 
pertains to his psychiatric disability, but the underlying 
medical records have not been requested.  The United States 
Court of Appeals for Veterans Claims (Court) has imposed a 
virtually absolute duty to obtain Social Security records.  
Woods v. Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 
11 Vet. App. 163, 169 (1998).  Additionally, though the 
veteran underwent a VA examination in March 2004, the 
examiner did not offer an opinion as to whether the current 
diagnosis of major depression and psychotic disorder is 
related to the depression and dysthymia noted in service 
medical records.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all records 
pertinent to the veteran's claim from 
the Social Security Administration as 
well as the medical records relied 
upon concerning that claim.

2.	The veteran should be afforded VA 
examination to determine the etiology 
of the veteran's depression and 
psychotic disorder.  The claims file 
should be made available to the 
examiner prior to the examination.  
The examiner should be asked to 
provide specific comments as to any 
relationship between the veteran's 
current depression and psychotic 
disorder and the depression and 
dysthymia noted in service.  All 
medical opinions must be accompanied 
by a complete rationale based on sound 
medical principles.

3.	The RO/AMC should readjudicate the 
veteran's claim for service connection 
for depression.  If any action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the 
case before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


